UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson, 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:August 31 Date of reporting period:September 1, 2010 – February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com your road to the LATEST, most up-to-date INFORMATION Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 14 Overview of Fund Expenses 22 Portfolio of Investments 23 Statement of Assets and Liabilities 34 Statement of Operations 36 Statement of Changes in Net Assets 38 Financial Highlights 40 Notes to Financial Statements 46 Supplemental Information 51 Trust Information 55 About the Trust Adviser Back Cover The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, Inc. is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. 2 | Semiannual Report | February 28, 2011 Dear Shareholder | Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the semiannual shareholder report for six of our exchange-traded funds (“ETFs” or “Funds”). Guggenheim Funds Services Group, Inc. and its subsidiaries, including the Investment Adviser, are subsidiaries of Guggenheim Partners, LLC, a global diversified financial services firm. This report covers performance of the following six funds for the semiannual period ended February 28, 2011: - Guggenheim Airline ETF (ticker: FAA) - Guggenheim China All-Cap ETF (ticker: YAO) - Guggenheim China Technology ETF (ticker: CQQQ) - Guggenheim EW Euro-Pacific LDRs ETF (ticker: EEN) - Guggenheim Solar ETF (ticker: TAN) - Guggenheim S&P Global Water Index ETF (ticker: CGW) The investment objective of each Fund is to seek investment results that correspond generally to the performance, before each Fund’s fees and expenses, of its respective underlying index as named in its prospectus. Guggenheim Funds Distributors, Inc. is committed to providing investors with innovative index-strategy-driven investment solutions. Seeking to capture the investment potential of both innovative strategies for strategic allocations and broad market exposure for the core of a portfolio, we currently offer 42 ETFs that track what we believe to be best-in-class index providers. Our ETFs represent both domestic and global portfolios that encompass a variety of style allocations from large-, mid- and small-cap equity to broad market, aggregate and short-term bond among others. To learn more about economic and market conditions over the last year and the performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 Semiannual Report | February 28, 2011 | 3 Economic and Market Overview | During the six-month period ended February 28, 2011, the U.S. economy continued its transition to a stronger, more self-sustaining recovery. In late January, the Commerce Department reported that gross domestic product (GDP), which measures all goods and services produced in the U.S., rose at a 3.2% annualized rate in the fourth quarter of 2010, a solid uptick from the 2.6% rate posted in the third quarter of 2010. The driving force behind the strength was a pronounced increase in personal consumption. Subsequent reports indicated that consumers continue to spend enthusiastically; in February consumer spending rose at the fastest pace since March 2000. The sharp pick-up in consumption, while likely not sustainable at the current rate, suggests that consumers—who drive 70% of economic activity in the United States—may lead the way in moving the economy from recovery to expansion. Labor market weakness has been a major concern contributing to the uncertainty around the sustainability of the economic recovery; recent reports indicate that non-farm payrolls are expanding, and the unemployment rate, though still higher than desirable, is falling. In addition to the recent favorable labor market data, recent reports from the closely watched Institute for Supply Management (ISM) Manufacturing and Non-Manufacturing Indexes were the most positive in several years. Especially encouraging was upbeat data for the ISM Non-Manufacturing (services) Index, which suggest that the economic expansion continues to broaden beyond the manufacturing sector. This is important for the recovery, as service-oriented businesses account for the majority of the jobs in the United States. The housing market, which has been a key driver of many past recoveries, remains very weak. While an excess supply of available homes and restrictive lending requirements may continue to impair improvement in the near future, there is still very little new building activity. If new construction remains near the current low level for an extended period, housing supply and demand may eventually come into a more reasonable balance. As in the U.S., the global recovery from the financial and economic crisis of 2008 and 2009 continues, gradually gathering strength and becoming somewhat self-sustaining. In Europe, the recovery appears to be reasonably sound, though concerns over sovereign debt of some countries continues to weigh on the rate of economic improvement. Emerging economies on the whole have experienced more pronounced rebounds than developed economies. The International Monetary Fund recently revised upward to a brisk 4.4% its forecast for global economic growth in 2011. Economies throughout the world face problems spurred by rising prices for certain commodities and goods, exemplified by the recent oil price increases, which was sparked in part by political unrest in the Middle East. China, the second largest consumer of oil in the world, may be affected more than many other countries, as inflation becomes an ever increasing problem. Japan, already struggling to regain growth, must now cope with the challenges of rebuilding following the massive earthquake and tsunami. 4 | Semiannual Report | February 28, 2011 Economic and Market Overview continued Sentiment in equity markets has been quite positive in recent months, as investors seemed to regain confidence in the economy and corporate earnings. For the six-month period ended February 28, 2011, the Standard & Poor’s 500 Index, which is generally regarded as an indicator of the broad U.S. stock market, returned 27.73%. Among international markets, nearly all markets posted positive returns, with developed markets generally stronger than emerging markets. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned 23.77%. The return of the MSCI Emerging Market Index, which measures market performance in global emerging markets, was 14.94%. In the bond market, lower quality issues performed much better than the highest-rated securities, reflecting investors’ increased appetite for risk and search for yield. The return of the Barclays U.S. Corporate High Yield Index for the six-month period ended February 28, 2011, was 10.10%, while the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, was slightly negative with a return of -0.83%. The Barclays U.S. Treasury Composite Index, which measures performance of U.S. Treasury notes with a variety of maturities, returned -2.72% for the six-month period ended February 28, 2011. Reflecting the Federal Reserve’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital U.S. Treasury Bill Index was 0.07% for the same period. Semiannual Report | February 28, 2011 | 5 Management Discussion of Fund Performance | FAA | Guggenheim Airline ETF Fund Overview The Guggenheim Airline ETF, NYSE Arca ticker: FAA (the “Fund”), formerly known as the Claymore/NYSE Arca Airline ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the NYSE Arca Global Airline Index (the “Index”). The Index is a modified equal-dollar weighted index designed to measure the performance of highly capitalized and liquid U.S. and international passenger airline companies identified as being in the airline industry and listed on developed and emerging global market exchanges. Archipelago Holdings Inc. (“Arca” or the “Index Provider”), an affiliate of NYSE Euronext, Inc., defines “developed markets” as countries with western-style legal systems, transparent financial rules for financial reporting and sophisticated, liquid and accessible stock exchanges with readily-exchangeable currencies. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 12.82%, which included a change in market price to $36.91 on February 28, 2011, from $32.74 on August 31, 2010. On an NAV basis, the Fund generated a total return of 12.52%, which included a change in NAV to $36.97 on February 28, 2011, from $32.88 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 13.03% and the MSCI World Index returned 26.06% for the same period. The Fund made an annual distribution of $0.0280 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution All of the Fund’s holdings are classified in the consumer cyclical sector, which contributed to the Fund’s return for the six-month period ended February 28, 2011. Positions that contributed most significantly to performance included three U.S.-based airline companies or their parent companies: United Continental Holdings, Inc., parent of United and Continental airlines; AirTran Holdings, Inc., parent of AirTran Airways, Inc., which operates scheduled airline service in the United States and to selected international locations; Delta Air Lines, Inc., which provides scheduled air transportation for passengers and cargo throughout the United States and around the world (15.5%, 4.1% and 15.0%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included US Airways Group, Inc., which operates airlines in the U.S. under the US Airways and other brand names; Ryanair Holdings PLC, which operates low-fares passenger airline serving short-haul, point-to-point routes between Ireland, the United Kingdom, Continental Europe and Morocco; and Korean Air Lines Co. Ltd., a Korean passenger airline company (4.2%, 1.6% and 1.6%, respectively, of long-term investments at period end). 6 | Semiannual Report | February 28, 2011 Management Discussion of Fund Performance continued YAO | Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”), formerly known as the Claymore/AlphaShares China All-Cap ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 10.59%, which included a change in market price to $26.87 on February 28, 2011, from $24.55 on August 31, 2010. On an NAV basis, the Fund generated a total return of 10.01%, which included a change in NAV to $26.74 on February 28, 2011, from $24.56 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 10.56% and the MSCI China Index returned 7.27% for the same period. The Fund made an annual distribution of $0.2820 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the six-month period ended February 28, 2011, the energy sector made the strongest contribution to the Fund’s return, followed by the communications sector. The utilities sector was the greatest detractor from the Fund’s return, followed by the consumer cyclical sector. Positions that contributed most significantly to the Fund’s performance included Baidu, Inc., a Chinese-language Internet search provider; CNOOC Ltd., an investment holding company engaged in the exploration, development, production and sale of crude oil and natural gas and other petroleum products from offshore fields in Asia; and Tencent Holdings Ltd., which provides internet and telecommunication services in China (5.2%, 4.9% and 3.2%, respectively, of long-term investments at period end). Positions that detracted most significantly from the Fund’s performance included China Mobile Ltd., a provider of mobile telecommunications services; China Overseas Land & Investment Ltd., which is engaged in property development and real estate management; and Byd Co. Ltd., which manufactures rechargeable batteries, handsets, automobile components and related products (4.9%, 1.0% and 0.3%, respectively, of long-term investments at period end). Semiannual Report | February 28, 2011| 7 Management Discussion of Fund Performance continued CQQQ | Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”), formerly known as the Claymore/China Technology ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements). The Index may include Hong Kong listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-Shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index will not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 19.96%, which included a change in market price to $29.13 on February 28, 2011, from $24.40 on August 31. On an NAV basis, the Fund generated a total return of 19.54%, which included a change in NAV to $28.98 on February 28, 2011, from $24.36 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 19.70% and the MSCI China Index returned 7.27% for the same period. The Fund made an annual distribution of $0.1330 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the six-month period ended February 28, 2011, five of the six industry sectors in which the Fund was invested had positive returns, contributing to the Fund’s performance. The communications sector contributed most significantly to the Fund’s return; only the consumer cyclical sector detracted from the Fund’s return. Positions that contributed most significantly to the Fund’s performance included Baidu, Inc., ADR, a Chinese-language Internet search provider; Tencent Holdings Ltd., which provides internet and telecommunication services in China; and Sina Corp., an online media company (11.2%, 10.0% and 8.2%, respectively, of long-term investments at period end). Positions that detracted most significantly from the Fund’s performance included Byd Co. Ltd., a Chinese manufacturer of rechargeable batteries, automobiles and related products, handset components, liquid crystal displays and other electronic products; China Wireless Technologies Ltd., which produces mobile telephones and invests in real estate; and Ju Teng International Holdings Ltd., which manufactures notebook computer casings (2.6%, 0.9% and 0.6%, respectively, of long-term investments at period end). 8 | Semiannual Report| February 28, 2011 Management Discussion of Fund Performance continued EEN | Guggenheim EW Euro-Pacific LDRs ETF Fund Overview The Guggenheim EW (“Equal-Weighted”) Euro-Pacific LDRs (“Leaders”) ETF, NYSE Arca ticker: EEN (the “Fund”), formerly known as the Claymore/BNY Mellon EW Euro-Pacific LDRs ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the BNY Mellon Euro-Pacific Select ADR Index (the “Index”). The Index is comprised of American depositary receipts (“ADRs”), global depositary receipts (“GDRs”), New York Shares and Global Registered Shares traded on the New York Stock Exchange (“NYSE”), NASDAQ Stock Market and the NYSE Alternext US Exchange. Index constituents are selected, based on liquidity, from a universe of all U.S.-listed ADRs, GDRs, New York Shares and Global Registered Shares of developed countries in Europe and Asia-Pacific, as determined by BNY Mellon (the “Index Provider”). BNY Mellon generally follows the World Bank’s classification as low-income, middle-income, or high-income in determining which markets qualify as developed markets. Developed markets are those markets classified as high-income, with some high income countries excluded due to the nature of their stock market. As of February 28, 2011, the Euro-Pacific Index consisted of 111 securities ranging in capitalization from $471 million to $263 billion, which includes small-, mid-, and large-capitalization stocks as defined by the Index Provider. The Index is weighted based on an equal-weighted methodology whereby each constituent receives an equal weight at each rebalance. The Fund will invest at least 80% of its total assets in ADRs, GDRs, New York Shares and Global Registered Shares that comprise the Index. The Fund will also invest at least 80% of its total assets in securities of issuers from Europe and Asia-Pacific countries. The Fund may invest directly in one or more underlying stocks represented by the ADRs, GDRs, New York Shares or Global Registered Shares comprising the Index under the following limited circumstances: (a) when market conditions result in the underlying stock providing more liquidity than the ADR, GDR, New York Share or Global Registered Share; (b) when an ADR, GDR, New York Share or Global Registered Share is trading at a significantly different price than its underlying stock; or (c) the timing of trade execution is improved due to the local market in which an underlying stock is traded being open at different times than the market in which the stock’s corresponding ADR, GDR, New York Share or Global Registered Share is traded. The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 24.30%, which included a change in market price to $20.30 on February 28, 2011, from $16.98 on August 31, 2010. On an NAV basis, the Fund generated a total return of 29.45%, which included a change in NAV to $20.92 on February 28, 2011, from $16.80 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index broad market comparison purposes, the Index returned 29.46%, and the MSCI EAFE Index returned 23.77% for the same period. The Fund made an annual distribution of $0.7700 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the six-month period ended February 28, 2011, all nine industry sectors in which the Fund was invested had positive returns, contributing to the Fund’s performance. The technology sector contributed most significantly to the Fund’s return, followed by the industrial sector. The utilities sector contributed least significantly to the Fund’s return. Positions that contributed most significantly to performance included CIE Générale de Géophysique-Veritas, a geophysical services company; ARM Holdings PLC, a British company that designs microprocessors, physical Internet protocol and related technology and software, and sells development tools; and STMicroelectronics N.V., a Swiss semiconductor company (1.1%, 1.3% and 1.0%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included the Bank of Ireland, an Irish bank (not held in the portfolio at period end); Randgold Resources Ltd., a gold mining company with activities focused on West and Central Africa; and ICON PLC, an Irish company that provides contract research services to the pharmaceutical, biotechnology and medical device industries (0.7% and 0.8%, respectively, of long-term investments at period end). Semiannual Report | February 28, 2011 | 9 Management Discussion of Fund Performance continued TAN | Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”), formerly known as the Claymore/MAC Global Solar Energy Index ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). The Index is comprised of approximately 30 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of February 28, 2011, the market capitalization of securities included in the Index ranged from approximately $77 million to $13 billion. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end-users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 13.07%, which included a change in market price to $8.21 on February 28, 2011, from $7.29 on August 31, 2010. On an NAV basis, the Fund generated a total return of 12.59%, which included a change in NAV to $8.22 on February 28, 2011, from $7.33 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 12.20% and the MSCI World Index returned 26.06% for the same period. The Fund made an annual distribution of $0.0290 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution The Fund’s holdings are in the energy, industrial and technology sectors, all of which had positive returns for the six-month period ended February 28, 2011, contributing to the Fund’s performance. The energy sector contributed most and the industrial sector contributed least. 10 | Semiannual Report | February 28, 2011 Management Discussion of Fund Performance continued Positions that contributed most significantly to the Fund’s performance included First Solar, Inc., a U.S.-based producer of solar modules and photovoltaic solar power systems; LDK Solar Co. Ltd., a Chinese producer of solar wafers and solar modules; and Renewable Energy Corp. ASA, a Norwegian company that produces silicon materials for photovoltaic applications and multicrystalline wafers, as well as solar cells and modules (19.6%, 3.0% and 6.1%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Power-One, Inc., a U.S.-based designer and manufacturer of energy-efficient power conversion and power management solutions for the technology and industrial markets; Roth & Rau AG, a German manufacturer of components and plasma process equipment; and Evergreen Solar, Inc., a U.S.-based manufacturer of solar panels (1.9%, 1.4% and 0.4%, respectively, of long-term investments at period end). Semiannual Report | February 28, 2011 | 11 Management Discussion of Fund Performance continued CGW | Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), formerly known as the Claymore S&P Global Water Index, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s (“S&P”), a division of The McGraw-Hill Companies, Inc. generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by S&P Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Capitalizations of securities in the Index must be at least $250 million at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2011. On a market price basis, the Fund generated a total return of 25.00%, which included a change in market price to $20.82 on February 28, 2011, from $16.99 on August 31, 2010. On an NAV basis, the Fund generated a total return of 23.59%, which included a change in NAV to $20.73 on February 28, 2011, from $17.11 on August 31, 2010. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 24.07% and the MSCI World Index returned 26.06% for the same period. The Fund made an annual distribution of $0.4170 per share on December 31, 2010, to shareholders of record on December 29, 2010. Performance Attribution For the six-month period ended February 28, 2011, all four industry sectors in which the Fund was invested had positive returns, contributing to the Fund’s performance. The industrial sector contributed most significantly to the Fund’s return, and the diversified sector contributed least to the Fund’s return. Positions that contributed most significantly to performance included Geberit AG, a Swiss provider of solutions for sanitary technology applications; Danaher Corp., which manufactures professional, medical, industrial, commercial and consumer products; and ITT Corp., a global engineering and manufacturing company (10.7%, 5.1% and 5.2%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Duoyuan Global Water Inc., a Chinese producer of domestic water treatment equipment; China Water Affairs Group Ltd., a Chinese provider of city water supply operation, sewage treatment and construction services; and Sound Global Ltd., a Singapore-based provider of water and wastewater treatment services (0.2%, 0.4% and 0.4%, respectively, of long-term investments at period end). 12| Semiannual Report | February 28, 2011 Management Discussion of Fund Performance continued Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the funds and it is not soliciting an offer to buy securities of the Funds. There can be no assurance that the funds will achieve their investment objectives. Below are some general risks and considerations associated with investing in an ETF and may not apply to each of the ETFs listed in the report. Please refer to the individual ETF prospectus for a more detailed discussion of the fund-specific risks and considerations. Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. This includes the risk that the value of the securities held by the funds will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the funds participate, or factors relating to specific companies in which the funds invest. Foreign Investment Risk. The funds’ investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, less market liquidity, generally greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of the funds’ investments or prevent the funds from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the United States. Finally, the value of the currency of the country in which the funds have invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk: Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Industry Risk. To the extent that any funds focus their investments in a particular industry or group of related industries, the NAV of the funds will be more susceptible to factors affecting that industry or sector. Micro-, Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk. Unlike many investment companies, these funds are not “actively” managed. Therefore, they won’t necessarily sell a security because the security’s issuer was in financial trouble unless that stock is removed from the index. Non-Correlation Risk: The funds’ return may not match the return of the index for a number of reasons. For example, the fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the funds’ securities holdings to reflect changes in the composition of the Index. The funds may not be fully invested at times, either as a result of cash flows into the funds or reserves of cash held by the funds to meet redemptions and expenses. If the funds utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the index with the same weightings as the index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. The funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the funds. These risks are described further in the Prospectus and Statement of Additional Information. Semiannual Report | February 28, 2011 | 13 Fund Summary & Performance| As of February 28, 2011 (unaudited) FAA | Guggenheim Airline ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.16 % Net Assets ($000) $ Total Returns (Inception 1/26/09) Six Month One Year Since Inception (Annualized) Guggenheim Airline ETF NAV 12.52 % 12.11 % 22.90 % Market 12.82 % 11.42 % 22.81 % NYSE Arca Global Airline Index 13.03 % 13.27 % 24.18 % MSCI World Index 26.06 % 21.67 % 29.33 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.04 per share for share price returns or initial net asset value (NAV) of $24.04 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.13%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was determined to be 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was determined to be 0.88%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%. Without this expense cap, actual returns would be lower. Country Breakdown % of Long-Term Investments United States 70.5 % Germany 4.4 % Singapore 4.4 % Japan 4.3 % Brazil 1.7 % China 1.7 % Canada 1.7 % France 1.7 % Sweden 1.6 % South Korea 1.6 % United Kingdom 1.6 % Ireland 1.6 % Australia 1.6 % Spain 1.6 % Currency Denomination % of Long-Term Investments United States Dollar 73.8 % Euro 6.1 % All other currencies 20.1 % Portfolio Breakdown % of Net Assets Consumer, Cyclical 100.2 % Total Common Stocks and Preferred Stock 100.2 % Investments of Collateral for Securities Loaned 6.4 % Total Investments 106.6 % Liabilities in excess of Other Assets -6.6 % Net Assets 100.0 % Top Ten Holdings % of Long-Term Investments United Continental Holdings, Inc. 15.5 % Delta Air Lines, Inc. 15.0 % Southwest Airlines Co. 14.9 % Deutsche Lufthansa AG 4.4 % Singapore Airlines Ltd. 4.4 % All Nippon Airways Co. Ltd. 4.3 % Skywest, Inc. 4.3 % Alaska Air Group, Inc. 4.2 % AMR Corp. 4.2 % US Airways Group, Inc. 4.2 % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 14 | Semiannual Report | February 28, 2011 Fund Summary & Performance (unaudited) continued YAO | Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 10/19/09) Six Month One Year Since Inception (Annualized) Guggenheim China All-Cap ETF Market 10.59 % 13.55 % 6.81 % NAV 10.01 % 12.90 % 6.43 % AlphaShares China All-Cap Index 10.56 % 14.00 % 7.37 % MSCI China Index 7.27 % 9.47 % 3.46 % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 33.1 % Communications 20.3 % Energy 17.1 % Industrial 7.8 % Consumer, Non-cyclical 6.6 % Consumer, Cyclical 5.9 % Basic Materials 5.1 % Diversified 1.8 % Utilities 1.3 % Technology 1.0 % Total Common Stocks 100.0 % Investments of Collateral for Securities Loaned 3.5 % Total Investments 103.5 % Liabilities in excess of Other Assets -3.5 % Net Assets 100.0 % Country Breakdown % of Long-Term Investments China 99.9 % Singapore 0.1 % Currency Denomination % of Long-Term Investments Hong Kong Dollar 89.6 % United States Dollar 9.8 % Singapore Dollar 0.6 % Top Ten Holdings % of Long-Term Investments Baidu, Inc. 5.2 % Industrial & Commercial Bank of China 5.2 % China Construction Bank Corp. 5.0 % CNOOC Ltd. 4.9 % China Mobile Ltd. 4.9 % Bank of China Ltd. 4.8 % PetroChina Co. Ltd. 4.3 % China Life Insurance Co. Ltd. 4.2 % Tencent Holdings Ltd. 3.2 % China Petroleum & Chemical Corp. 2.6 % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Semiannual Report | February 28, 2011 | 15 Fund Summary & Performance (unaudited) continued CQQQ | Guggenheim China Technology ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Since Six One Inception (Inception 12/8/09) Month Year (Annualized) Guggenheim China Technology ETF NAV 19.54 % 13.58 % 13.04 % Market 19.96 % 13.32 % 13.52 % AlphaShares China Technology Index 19.70 % 13.64 % 13.44 % MSCI China Index 7.27 % 9.47 % -0.36 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications % Technology % Industrial % Basic Materials % Consumer, Cyclical % Consumer, Non-cyclical % Total Common Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -10.0 % Net Assets % % of Long-Term Country Breakdown Investments China % % of Long-Term Currency Denomination Investments Hong Kong Dollar % United States Dollar % % of Long-Term Top Ten Holdings Investments Baidu, Inc., ADR % Tencent Holdings Ltd. % Sina Corp. % Lenovo Group Ltd. % Kingboard Chemical Holdings Ltd. % Netease.com, ADR % Sohu.com, Inc. % ZTE Corp. % Alibaba.com Ltd. % AAC Acoustic Technologies Holdings, Inc. % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 16 | Semiannual Report | February 28, 2011 Fund Summary & Performance (unaudited) continued EEN | Guggenheim EW Euro-Pacific LDRs ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -2.96 % Net Assets ($000) $ Total Returns Since Three Year Inception (Inception 3/1/07) Six Month One Year (Annualized) (Annualized) Guggenheim EW Euro-Pacific LDRs ETF NAV 29.45 % 25.20 % 0.20 % -0.43 % Market 24.30 % 22.57 % -0.55 % -1.18 % Robeco Developed International Equity Index/The Bank of New York Mellon Euro-Pacific Select ADR Index 29.46 % 25.26 % 0.83 %1 0.37 %2 MSCI EAFE Index 23.77 % 20.00 % -2.62 % -1.77 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.15 per share for share price returns or initial net asset value (NAV) of $24.15 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.35% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. % of Long-Term Country Breakdown Investments United Kingdom % Japan % Netherlands % France % Germany % Switzerland % Ireland % Spain % Australia % Italy % Channel Islands % Luxembourg % Israel % Cayman Islands % Denmark % Belgium % United States % Sweden % Norway % Greece % New Zealand % China % Finland % Portugal % Portfolio Breakdown % of Net Assets Consumer, Non-cyclical % Financial % Communications % Industrial % Consumer, Cyclical % Technology % Energy % Basic Materials % Utilities % Total Common Stocks % Exchange-Traded Funds % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -11.8 % Net Assets % 1 The above benchmark return reflects the blended return of the Robeco Developed International Equity Index from 2/29/2008 - 3/30/2009 and the return of The Bank of New York Mellon Euro-Pacific Select ADR Index from 3/31/2009 - 2/28/2011. 2 The above benchmark return reflects the blended return of Robeco Developed International Equity Index from 3/1/2007 - 3/30/2009 and the return of The Bank of New York Mellon Euro-Pacific Select ADR Index from 3/31/2009 - 2/28/2011. Semiannual Report | February 28, 2011 | 17 Fund Summary & Performance (unaudited) continued EEN | Guggenheim EW Euro-Pacific LDRs ETF (continued) % of Long-Term Currency Denomination Investments United States Dollar % % of Long-Term Top Ten Holdings Investments ARM Holdings PLC, ADR % Technicolor, ADR % ASM International NV, NY Registered Shares % CIE Generale de Geophysique - Veritas, ADR % STMicroelectronics NV, NY Registered Shares % iShares MSCI EAFE Index Fund % Aegon NV, NY Registered Shares % Mizuho Financial Group, Inc., ADR % SAP AG, ADR % Hitachi Ltd., ADR % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments.All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 18 | Semiannual Report | February 28, 2011 Fund Summary & Performance (unaudited) continued TAN | Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.12 % Net Assets ($000) $ Total Returns Since Inception (Inception 4/15/08) Six Month One Year (Annualized) Guggenheim Solar ETF NAV 12.59 % 5.80 % -32.09 % Market 13.07 % 6.22 % -32.12 % MAC Global Solar Energy Index 12.20 % 5.55 % -31.15 % MSCI World Index 26.06 % 21.67 % -0.28 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.13 per share for share price returns or initial net asset value (NAV) of $25.13 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.88%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.85%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. % of Long-Term Country Breakdown Investments United States % Cayman Islands % Germany % Norway % Switzerland % British Virgin Islands % Canada % United Kingdom % Spain % % of Long-Term Currency Denomination Investments United States Dollar % Euro % Norwegian Krone % All other currencies % Portfolio Breakdown % of Net Assets Energy % Industrial % Technology % Total Common Stocks % Investments of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -48.1 % Net Assets % % of Long-Term Top Ten Holdings Investments First Solar, Inc. % Trina Solar Ltd., ADR % Renewable Energy Corp. ASA % Meyer Burger Technology AG % MEMC Electronic Materials, Inc. % Suntech Power Holdings Co. Ltd., ADR % Yingli Green Energy Holding Co. Ltd., ADR % Solarworld AG % SunPower Corp., Class A % SMA Solar Technology AG % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Semiannual Report | February 28, 2011 | 19 Fund Summary & Performance (unaudited) continued CGW | Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Three Since Six One Year Inception (Inception 5/14/07) Month Year (Annualized) (Annualized) Guggenheim S&P Global Water Index ETF NAV 23.59 % 20.01 % -1.11 % -1.56 % Market 25.00 % 21.01 % -0.88 % -1.45 % S&P Global Water Index 24.07 % 20.95 % 0.09 % -0.35 % MSCI World Index 26.06 % 21.67 % -0.24 % -2.22 % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.77%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower % of Long-Term Country Breakdown Investments United States % United Kingdom % Switzerland % France % Japan % Brazil % Austria % Finland % China % Italy % Singapore % Spain % Netherlands % Bermuda % British Virgin Islands % % of Long-Term Currency Denomination Investments United States Dollar % Pound Sterling % Euro % Swiss Franc % Japanese Yen % All other currencies % Portfolio Breakdown % of Net Assets Industrials % Utilities % Basic Materials % Total Long-Term Investments % Investment of Collateral for Securities Loaned % Total Investments % Liabilities in excess of Other Assets -1.3 % Net Assets % 20 | Semiannual Report | February 28, 2011 Fund Summary & Performance (unaudited) continued % of Long-Term Top Ten Holdings Investments Geberit AG % United Utilities Group PLC % Severn Trent PLC % ITT Corp. % Danaher Corp. % American Water Works Co., Inc. % Veolia Environnement SA % Nalco Holding Co. % Kurita Water Industries Ltd. % Pennon Group PLC % Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Semiannual Report | February 28, 2011 | 21 Overview of Fund Expenses | As of February 28, 2011 (unaudited) As a shareholder of Guggenheim Airline ETF; Guggenheim China All-Cap ETF; Guggenheim China Technology ETF; Guggenheim EW Euro-Pacific LDRs ETF; Guggenheim Solar ETF; and Guggenheim S&P Global Water Index ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended February 28, 2011. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 9/1/10 2/28/11 2/28/11 9/1/10 - 2/28/11 Guggenheim Airline ETF2 Actual $ $ 0.70 % $ Hypothetical 0.70 % (5% annual return before expenses) Guggenheim China All-Cap ETF Actual 0.70 % Hypothetical 0.70 % (5% annual return before expenses) Guggenheim China Technology ETF Actual 0.70 % Hypothetical 0.70 % (5% annual return before expenses) Guggenheim EW Euro-Pacific LDRs ETF Actual 0.35 % Hypothetical 0.35 % (5% annual return before expenses) Guggenheim Solar ETF2 Actual 0.70 % Hypothetical 0.70 % (5% annual return before expenses) Guggenheim S&P Global Water Index ETF2 Actual 0.70 % Hypothetical 0.70 % (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended February 28, 2011. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 181/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.guggenheimfunds.com. 22 | Semiannual Report | February 28, 2011 Portfolio of Investments | February 28, 2011 (unaudited) FAA | Guggenheim Airline ETF Number of Shares Description Value Long-Term Investments - 100.2% Common Stocks - 98.5% Australia - 1.6% Qantas Airways Ltd. $ Canada - 1.7% Westjet Airlines Ltd. China - 1.7% Cathay Pacific Airways Ltd. France - 1.7% Air France-KLM Germany - 4.4% Deutsche Lufthansa AG Ireland - 1.6% Ryanair Holdings PLC, ADR Japan - 4.3% All Nippon Airways Co. Ltd. (b) Singapore - 4.4% Singapore Airlines Ltd. South Korea - 1.6% Korean Air Lines Co. Ltd. Spain - 1.6% International Consolidated Airlines Group SA (a) Sweden - 1.6% SAS AB (a)(b) United Kingdom - 1.6% easyJet PLC (a) United States - 70.7% AirTran Holdings, Inc. (a) Alaska Air Group, Inc. (a) AMR Corp. (a) Delta Air Lines, Inc. (a) JetBlue Airways Corp.(a) Skywest, Inc. (b) Southwest Airlines Co. United Continental Holdings, Inc. (a) US Airways Group, Inc. (a) Common Stocks - 98.5% (Cost $32,859,788) Preferred Stocks - 1.7% Brazil - 1.7% TAM SA, ADR (b) (Cost $468,760) Total Long-Term Investments - 100.2% (Cost $33,328,548) Investments of Collateral for Securities Loaned (c) - 6.4% Money Market Fund - 6.4% BNY Mellon Securities Lending Overnight Fund, 0.257% (d) (Cost $2,260,002) Total Investments - 106.6% (Cost $35,588,550) Liabilities in excess of Other Assets - (6.6%) ) Net Assets - 100.0% $ AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation PLC - Public Limited Company SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2011. (c) At February 28, 2011, the total market value of the Fund’s securities on loan was $2,150,472 and the total market value of the collateral held by the Fund was $2,260,002. (d) Interest rate shown reflects yield as of February 28, 2011. See notes to financial statements. Semiannual Report | February 28, 2011 | 23 Portfolio of Investments (unaudited) continued YAO | Guggenheim China All-Cap ETF Number of Shares Description Value Common Stocks - 100.0% Basic Materials - 5.1% Aluminum Corp. of China Ltd.(a) (b) $ Angang Steel Co. Ltd. China BlueChemical Ltd. China Forestry Holdings Ltd.(a) (c) – China Molybdenum Co. Ltd.(a) Citic Pacific Ltd. Fufeng Group Ltd. Hunan NON-Ferrous Metal Corp. Ltd.(b) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd.(a) Maanshan Iron & Steel Minmetals Resources Ltd.(b) Nine Dragons Paper Holdings Ltd. Real Gold Mining Ltd.(b) Shougang Concord International Enterprises Co. Ltd.(b) Sinofert Holdings Ltd.(b) Sinopec Shanghai Petrochemical Co. Ltd. Sinopec Yizheng Chemical Fibre Co. Ltd.(a) (b) Yingde Gases(b) Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. Communications - 20.3% Alibaba.com Ltd.(a) AsiaInfo-Linkage, Inc.(b) Baidu, Inc., ADR(b) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. China Wireless Technologies Ltd. Comba Telecom Systems Holdings Ltd.(a) Ctrip.com International Ltd., ADR(b) Focus Media Holding Ltd., ADR(b) Giant Interactive Group, Inc., ADR NetEase.com, ADR(b) Shanda Interactive Entertainment Ltd., ADR(a) (b) Sina Corp.(b) Sohu.com, Inc.(b) TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. VODone Ltd. ZTE Corp. Consumer, Cyclical - 5.9% Air China Ltd.(b) Anta Sports Products Ltd. Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(b) Byd Co. Ltd. China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(a) (b) China Lilang Ltd. China Southern Airlines Co. Ltd.(a) (b) China Travel International Investments(b) Digital China Holdings Ltd. Dongfeng Motor Group Co. Ltd. Golden Eagle Retail Group Ltd. Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd.(b) Hengdeli Holdings Ltd. Home Inns & Hotels Management, Inc., ADR(b) Intime Department Store Group Co. Ltd. LI Ning Co. Ltd.(a) Minth Group Ltd. Parkson Retail Group Ltd. PCD Stores Group Ltd. Peak Sport Products Co. Ltd.(a) Ports Design Ltd. Sinotruk Hong Kong Ltd. Weichai Power Co. Ltd. Wumart Stores, Inc. Zhongsheng Group Holdings Ltd.(b) Consumer, Non-cyclical - 6.6% Asian Citrus Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd.(a) China Agri-Industries Holdings Ltd. China Foods Ltd. China Mengniu Dairy Co. Ltd. China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd. COSCO Pacific Ltd. Hsu Fu Chi International Ltd. Jiangsu Expressway Co. Ltd. Lianhua Supermarket Holdings Co. Ltd. Mindray Medical International Ltd., ADR(a) New Oriental Education & Technology Group, ADR(b) Shandong Weigao Group Medical Polymer Co. Ltd.(b) Shenguan Holdings Group Ltd. See notes to financial statements. 24 | Semiannual Report | February 28, 2011 Portfolio of Investments (unaudited) continued YAO | Guggenheim China All-Cap ETF (continued) Number of Shares Description Value Consumer, Non-cyclical (continued) Shenzhen International Holdings Ltd. $ Sichuan Expressway Co. Ltd.(b) Sino Biopharmaceutical Sinopharm Group Co. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. United Laboratories International Holdings Ltd.(a) Want Want China Holdings Ltd. WuXi PharmaTech Cayman, Inc., ADR(b) Zhejiang Expressway Co. Ltd. Diversified - 1.8% China Merchants Holdings International Co. Ltd. China Resources Enterprise Ltd. Guangdong Investment Ltd. Shanghai Industrial Holdings Ltd. Energy - 17.1% China Coal Energy Co. Ltd. China Longyuan Power Group Corp.(b) China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. Hidili Industry International Development Ltd. Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Yanzhou Coal Mining Co. Ltd. Financial - 33.1% Agile Property Holdings Ltd. Agricultural Bank of China Ltd.(b) Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. China Taiping Insurance Holdings Co. Ltd.(b) Country Garden Holdings Co. E-House China Holdings Ltd., ADR Evergrande Real Estate Group Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd. Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Industrial & Commercial Bank of China Kaisa Group Holdings Ltd.(b) KWG Property Holding Ltd. Longfor Properties Co. Ltd. PICC Property & Casualty Co. Ltd.(b) Ping An Insurance Group Co. of China Ltd. Poly Hong Kong Investments Ltd.(a) Renhe Commercial Holdings Co. Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Sino-Ocean Land Holdings Ltd. Soho China Ltd. United Energy Group Ltd.(b) Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd.(b) Industrial - 7.8% AAC Acoustic Technologies Holdings, Inc. Anhui Conch Cement Co. Ltd. AviChina Industry & Technology Co. Ltd. BBMG Corp. Beijing Capital International Airport Co. Ltd.(b) China Communications Construction Co. Ltd.(a) China COSCO Holdings Co. Ltd.(b) China Everbright International Ltd. China High Speed Transmission Equipment Group Co. Ltd. China National Building Material Co. Ltd. China National Materials Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(b) China Shipping Development Co. Ltd. China State Construction International Holdings Ltd. China Zhongwang Holdings Ltd.(a) CSR Corp. Ltd. Dongfang Electric Corp. Ltd. Guangshen Railway Co. Ltd.(a) Haitian International Holdings Ltd. See notes to financial statements. Semiannual Report | February 28, 2011 | 25 Portfolio of Investments (unaudited) continued YAO | Guggenheim China All-Cap ETF (continued) Number of Shares Description Value Industrial (continued) Harbin Power Equipment Co. Ltd. $ Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd. Metallurgical Corp. of China Ltd.(b) NVC Lighting Holdings Ltd. Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Electric Group Co. Ltd. Sinotrans Ltd. Sinotrans Shipping Ltd. Suntech Power Holdings Co. Ltd., ADR(a) (b) Tianjin Port Development Holdings Ltd. Yangzijiang Shipbuilding Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. Technology - 1.0% Camelot Information Systems, Inc., ADR(b) Lenovo Group Ltd. Semiconductor Manufacturing International Corp.(a) (b) TPV Technology Ltd. Travelsky Technology Ltd. Utilities - 1.3% Beijing Enterprises Holdings Ltd. China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Huaneng Power International, Inc. Total Common Stocks - 100.0% (Cost $88,558,885) Investments of Collateral for Securities Loaned - 3.5% Money Market Fund - 3.5% BNY Mellon Securities Lending Overnight Fund, 0.257%(d) (e) (Cost $3,176,816) Total Investments - 103.5% (Cost $91,735,701) Liabilities in excess of Other Assets - (3.5%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt (a) Security, or portion thereof, was on loan at February 28, 2011. (b)
